— In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Brandveen, J.), dated June 13, 2011, which, upon an order of the same court dated May 26, 2011, granting the defendant’s motion to dismiss the complaint pursuant to CFLR 3211 (a) (1) and (7), is in favor of the defendant and against him dismissing the complaint. The notice of appeal from the order is deemed to be a notice of appeal from the judgment (see CFLR 5512 [a]).
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted that branch of the defendant’s motion which was pursuant to CFLR 3211 (a) (1) to dismiss the cause of action alleging legal malpractice. The documentary evidence conclusively established that the plaintiff does not have a viable claim of legal malpractice (see Walker v Kramer, 63 AD3d 723 [2009]; Faden v Satterlee Stephens Burke & Burke, LLP, 52 AD3d 652 [2008]).
The plaintiffs remaining contentions are either not properly before this Court or without merit. Skelos, J.P., Dillon, Leventhal and Sgroi, JJ., concur.